 


109 HR 283 IH: Bullying and Gang Prevention for School Safety and Crime Reduction Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 283 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Safe and Drug-Free Schools and Communities Act and the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the use of grant funds for bullying and gang prevention, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bullying and Gang Prevention for School Safety and Crime Reduction Act of 2005. 
2.Amendments to Safe and Drug-Free Schools and Communities Act regarding bullying and gangs 
(a)Amendments to Safe and Drug-Free Schools and Communities ActPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.; commonly referred to as the Safe and Drug-Free Schools and Communities Act) is amended— 
(1)in the matter preceding paragraph (1) in section 4002, and in sections 4112(a)(5)(A), 4115(b)(1)(C)(i), and 4115(b)(2)(A)(i), by striking violence and inserting violence, bullying, and gangs; 
(2)in clause (ii) of section 4112(c)(2)(D), by striking violence that is associated and inserting violence, bullying, and gangs that are associated;  
(3)by striking the term drug and violence prevention each place such term appears and inserting drug, violence, bullying, and gang prevention, including in sections 4002(1), 4002(2), 4002(4), 4112(a)(3), 4112(a)(5), 4112(c)(2)(D), 4113(a)(4), 4113(a)(5), 4113(a)(9), 4113(a)(10), 4113(a)(14), 4114(a)(1), 4114(c)(1)(A), 4114(d)(2), 4114(d)(6), 4115(a)(1)(A), 4115(b)(2)(B), 4115(b)(2)(C), 4115(b)(2)(D), 4115(b)(2)(E), 4115(d), 4116(a)(1)(B), 4121(a)(1), 4121(a)(2), and 4121(a)(5); 
(4)by striking the term drug use and violence each place such term appears and inserting drug use, violence, bullying, and gangs, including in sections 4002(4), 4112(a)(2), 4112(c)(3)(B)(iv), 4113(a)(9)(A), 4115(b)(1)(C)(ii), 4116(a)(2)(B), and 4122(c); 
(5)in section 4112(c)(3)(B)(ii), by striking violence and drug-related and inserting violence, bullying, gang, and drug-related; 
(6)in section 4114(d)(6), by striking acts of violence and inserting acts of violence, bullying, and gangs; 
(7)in sections 4115(a)(1)(A), 4115(a)(1)(C), 4115(a)(2)(A), 4115(b)(2)(E), and 4122(a), by striking the term violence and illegal drug use each place such term appears and inserting violence, bullying, gangs, and illegal drug use; 
(8)in section 4115(b)(2)(B), by striking the term violence and illegal use of drugs each place such term appears and inserting violence, bullying, gangs, and illegal use of drugs; 
(9)in the matter preceding clause (i) in section 4115(b)(2)(E), and in section 4152(a), by striking the term Drug and violence prevention each place such term appears and inserting Drug, violence, bullying, and gang prevention; 
(10)in sections 4115(b)(2)(E)(vii) and 4122(b) by striking illegal drug use and violence and inserting violence, bullying, gangs, and illegal drug use; 
(11)in section 4115(b)(2)(E)(ix), by striking violent or drug abusing students and inserting violent, bullying, gang-affiliated, or drug abusing students; 
(12)in section 4115(b)(2)(E)(x), by striking violent behavior and illegal use of drugs and inserting violent behavior, bullying, gang affiliation, and illegal use of drugs; 
(13)in section 4115(b)(2)(E)(xiii)— 
(A)by striking violence prevention and education programs and inserting violence, bullying, and gang prevention and education programs; and 
(B)by striking resolve conflicts without violence and inserting resolve conflicts without violence, bullying, or gangs; 
(14)in section 4115(b)(2)(E)(xv), by striking major accident, or a drug-related incident and inserting major accident, bullying incident, gang-related incident, or a drug-related incident; 
(15)in sections 4115(b)(2)(E)(xviii) and 4116(b)(1), by striking safety hotline and inserting safety, bullying prevention, and gang prevention hotline; 
(16)in section 4116(a)(1)(C), by striking violence and drug prevention and inserting drug, violence, bullying, and gang prevention; 
(17)in section 4121(a), by striking illegal use of drugs and violence and inserting violence, bullying, gang activity, and illegal drug use; 
(18)in section 4121(a)(4), by striking violence prevention and education and inserting violence, bullying, and gang prevention and education; 
(19)in sections 4121(a)(6) and 4121(a)(8), by striking drug and violence problems and inserting drug, violence, bullying, and gang problems; 
(20)in section 4122(a)(2), by striking and school violence and inserting school violence, bullying, gang activity,; 
(21)in sections 4124(a)(1)(B) and 4124(a)(3), by striking substance abuse and violence prevention and inserting violence, bullying, gang, and substance abuse prevention; 
(22)in section 4124(b)(4)(A)(i), by striking substance abuse and violence problem and inserting violence, bullying, gang, and substance abuse problem; 
(23)in section 4127(c), by striking school violence research and inserting school violence, bullying, and gang research; 
(24)in section 4128(b)(2), by striking such as substance abuse and inserting such as bullying, substance abuse; 
(25)in section 4128(b)(4), by striking school violence prevention and inserting school violence, bullying, and gang prevention; 
(26)in section 4130(b)(1)(B)(iv), by striking violence, use of dangerous weapons and inserting violence, bullying, gangs, use of dangerous weapons; 
(27)in section 4130(b)(5)(B)(i), by striking schools with violence problems and inserting schools with violence, bullying, or gang problems; 
(28)in section 4151— 
(A)in paragraph (3)— 
(i)by striking Drug and violence prevention in the heading and inserting Drug, violence, bullying, and gang prevention; 
(ii)by striking drug and violence prevention each place such term appears and inserting drug, violence, bullying, and gang prevention; and 
(iii)in subparagraph (B), by striking with respect to violence and inserting with respect to violence, bullying, and gangs; and 
(B)in paragraphs (6) and (7), by striking violent behavior and inserting violent, bullying, or gang behavior; and 
(29)in section 4152(a), by striking acts of violence and inserting acts of violence and bullying. 
(b)Amendment to Omnibus Crime Control and Safe Streets Act of 1968Paragraph (13) of section 1801 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 2796ee; relating to juvenile accountability block grants) is amended to read as follows: 
 
(13)establishing and maintaining accountability-based programs that are designed to enhance school safety, which programs may include research-based bullying and gang prevention programs;. 
 
